Dodge, J.
This action is substantially identical in all material respects with that of Smith against the same defendants (ante, p. 177, 111 N. W. 1123), decided herewith, and the two cases were tried together. This plaintiff had no knowledge, prior to the evening of December 11th, of the organization of the defendant corporation or of the contents of its articles, but learned in a general way from Mr. Smith of the latter’s objections, and went to the meeting with him intending to join in opposing or restricting the proposed articles; in doing which Mr.' Smith was authorized to speak for this plaintiff. For the reasons stated in the Smith Case, we reach the same conclusion as to this plaintiff’s rights.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment in accordance with the prayer of the complaint.